DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, "said trunnion connected at each side to the upper linkage arm and the lower linkage arm, the upper and lower linkage arms extending between the trunnion and the toolbar" of claims 1 and 12; "one or more hoses are fed through the upper and lower linkage arms" of claims 3 and 14; "a rotating actuator" of claims 4, 7, and 15; and "a pivoting pillar" of claims 7 and 15 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the components of the agricultural implement which attach to and extend outwardly from and above a tongue perpendicularly oriented from the toolbar" in lines 13-15. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinzenbaw (US 4,721,168).

With respect to claim 1, Kinzenbaw discloses a toolbar lifting assembly for use with an agricultural implement, the lifting assembly comprising:
a housing (50);
a linkage assembly (including 52) comprising an upper linkage arm and a lower linkage arm and connecting a toolbar of an agricultural implement and the housing; and
first and second lifting actuators (including 160) operatively connected by a trunnion (as by 150 or 163) and connected to the linkage assembly, said trunnion connected at each side to the upper linkage arm and the lower linkage arm, the upper 
wherein the upper and lower linkage arms are configured to provide a path of the linkage assembly (the linkage arms provide a path for themselves) for lifting and rotating the toolbar to a height where one or more ground support wheels connected to the toolbar will provide clearance relative to the components of the agricultural implement which attach to and extend outwardly from and above a tongue (including 16) perpendicularly oriented from the toolbar while the agricultural implement transitions between a planting configuration and a transport configuration (Figs. 4, 8, and 10 show adequate clearance).

With respect to claim 2, Kinzenbaw discloses the first and second lifting actuators (including 160) comprise a cylinder having a rod that extends and retracts relative to the cylinder.

With respect to claim 4, Kinzenbaw discloses the toolbar lifting assembly of claim 1, further comprising a rotating assembly comprising a rotating actuator (including 225) operatively connected to the toolbar, wherein extension or retraction of the rotating actuator causes the toolbar to rotate between a position transverse the tongue and a position generally parallel to the tongue.

With respect to claim 5, Kinzenbaw discloses the toolbar lifting assembly of claim 1, further comprising a toolbar link (including 129, 130) operatively connected to the linkage assembly and configured to match the path of the linkage assembly.

With respect to claim 6, Kinzenbaw disclose the linkage assembly (including 52) being configured to connect to an upper member of the toolbar (see Fig. 3).

With respect to claim 7, Kinzenbaw discloses a rotating assembly for use with an agricultural planting implement having a toolbar with ends and a tongue (including 15), the rotating assembly comprising:
a rotating actuator (including 225) connected to the toolbar configured to aid in mitigating oscillation or rotation of the ends of the toolbar, wherein extension or retraction of the rotating actuator causes the toolbar to rotate between a position transverse the tongue and a position generally parallel to the tongue; and
a pivoting pillar (50) connected to the toolbar to provide for the rotation of the toolbar relative to the tongue;
wherein the rotating assembly is prevented from rotating the toolbar unless the toolbar is lifted to a height which clears an upper surface of components attached to and extending outwardly from and above an upper surface of the tongue (as contact with said components will prevent rotation).

With respect to claim 8, Kinzenbaw discloses the rotating assembly of claim 7, wherein the pivoting pillar is connected to upper and lower linkage arms of a toolbar 

With respect to claim 9, Kinzenbaw discloses an agricultural implement comprising the rotating assembly of claim 7, further comprising at least one anti-rotation link (including 129, 130) extending between the toolbar and the frame to aid in positioning the toolbar substantially transverse to the tongue when in a field use configuration.

With respect to claim 10, Kinzenbaw discloses the agricultural implement of claim 9, further comprising a means for prolonging the life of the implement, wherein the means for prolonging the life of the implement is an additional safety mechanism (including 167).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kinzenbaw in view of Parker et al. (US 5,082,217).

Kinzenbaw teaches the toolbar lifting assembly regarding claim 2, as set forth above. Kinzenbaw does not explicitly disclose hoses being fed through the upper and lower linkage arms to provide slack and recovery of the hoses during lifting and lowering of the toolbar. Parker teaches hose support wherein hoses (including 24, 25) are fed through linkage arms (of 14) capable of providing slack and recovery of the hoses during operation.
Kinzenbaw and Parker are analogous because they both disclose agricultural implements having hydraulic components. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teachings of Kinzenbaw with the hydraulic hose means as taught by Parker in order to increase ease of use. (See Parker, cols. 1-2.)



Allowable Subject Matter
Claims 11-20 are allowed.


Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.

Several objections to the drawings are maintained. Claims 1 and 12 recite "said trunnion connected at each side to the upper linkage arm and the lower linkage arm, the upper and lower linkage arms extending between the trunnion and the toolbar." Applicant refers to Figures 20-24. Of those, the trunnion is only labeled in Figure 23, and none appear to show "said trunnion connected at each side to ... the lower linkage arm," as claimed. Therefore, the objection is maintained.
Claims 3 and 14 "one or more hoses are fed through the upper and lower linkage arms." "Applicant respectfully submits that an express illustration of 'one or more hoses are fed through the upper and lower linkage arms' is not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented, given that the claimed term hoses is ubiquitously understood by mechanical engineers." (See Remarks of 11/23/2020, labeled p. 9.) Although hoses are well understood, how such hoses are fed through the upper and lower linkage arms is not readily apparent. It is noted that this feature is the sole subject of dependent claims and does not appear to be merely descriptive. Therefore, the objection is maintained.
Claims 4, 7, and 15 recite "a rotating actuator," and claims 7 and 15 recite "a pivoting pillar." Applicant states: "The rotating actuator and pivoting pillar are components of rotating mechanism 53, shown in the drawings in at least Figure 28." (See Remarks of 11/23/2020, labeled p. 10.) However, it is cannot be understood how element 53 is an actuator and a pivoting pillar as claimed. Its view is blocked by element 46 in Fig. 28. How element 53 amounts to two components as claimed and functions as claimed is incomprehensible from the drawings. Therefore, the objection is maintained.

Applicant argues: "Applicant respectfully disagrees that the '168 Patent does not teach or suggest each and every element of independent claims 1, 7, and 11. For example, the present disclosure includes a toolbar capable of being lifted such that one or more ground support wheels connected to the toolbar will provide clearance for (or substantially clear) the components of the agricultural implement (or the components of the toolbar and tongue) while the agricultural implement transitions between a planting configuration and a transport configuration. See Applicant's Specification on page 14 lines 20 through page 15 line 14. The '168 Patent lifts to a clear only the tongue and the tires." (See Remarks of 11/23/2020, labeled p. 12.)
Applicant's argument is unpersuasive because Kinzenbaw '168 teaches lifting to clear not only the tongue and the tires, but other components as well including support structure of transport latch assembly 67 and connecting elements (e.g. flanges shown) of the tongue. Further, the tires are capable of being considered the components as claimed. Applicant admits: "Applicant recognizes the term: 'components of the implement' is broad..." (See Remarks of 11/23/2020, labeled p. 12.) Although clarifying amendments have been made, Kinzenbaw '168 is still considered to teach the components as claimed.

Regarding Parker, Applicant argues "Parker was relied on solely to teach hydraulic components and does not remedy the deficiencies of the '168 Patent. See the non-final Office action dated August 24, 2020 at page 12. In other words, Parker similarly does not teach any components attached to the tongue, as shown in Figure 1 below: ..." (See Remarks of 11/23/2020, labeled p. 14.)
Applicant's argument is unpersuasive because Fig. 1 of Parker clearly shows components (including 42) attached to the tongue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/JFM/2/27/21